Citation Nr: 1646035	
Decision Date: 12/08/16    Archive Date: 12/21/16

DOCKET NO.  13-03 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen service connection for acne vulgaris, and if so, whether service connection is warranted. 

2.  Whether new and material evidence has been submitted to reopen service connection for malaria. 

3.  Entitlement to an increased rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to May 1969, to include combat service in the Republic of Vietnam.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina (RO).  

In his January 2013 substantive appeal, the Veteran requested hearing before the Board in Washington, D.C.  However, in February 2015 correspondence, he indicated that he wanted a hearing before a Decision Review Officer (DRO) at the RO.  An informal conference hearing was held at the RO in November 2015.  At that time, the Veteran agreed to have an informal conference hearing in lieu of a formal DRO hearing and he clarified that he no longer wanted to have a hearing before the Board.  Accordingly, the Veteran's hearing requests have been withdrawn. 

In a November 2015 supplemental statement of the case, the RO characterized the Veteran's TDIU claim as a claim of entitlement to a TDIU prior to November 30, 2012 based on the December 2013 rating decision which granted a 100 percent rating for coronary artery disease effective on that date.  The Board finds, however, that the appeal for a TDIU remains in effect for the entire appeal period.  The Court has held that the receipt of a 100 percent schedular rating for a service-connected disability does not necessarily render moot any pending claim for a TDIU.  Bradley v. Peake, 22 Vet. App. 280 (2008).  Although no additional disability compensation may be paid when a total schedular disability rating is already in effect, the Court's decision in Bradley recognizes that a separate award of a TDIU predicated on a single disability may form the basis for an award of special monthly compensation.  
A claim based on whether there was clear and unmistakable error in a March 1971 rating decision which denied service connection for a skin condition, fungus, malaria, and a condition of the teeth was raised in February 2013 correspondence, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9 (b) (2015).

The issues of entitlement to an increased rating for PTSD and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The RO denied the Veteran's petition to reopen a claim for service connection for acne vulgaris in an unappealed August 2005 rating decision; this claim had been previously denied in a March 1971 rating decision.

2.  Evidence added to the record since the last final denial in August 2005 is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for acne vulgaris. 

3.  The RO denied the Veteran's petition to reopen a claim for service connection for malaria in an August 2005 rating decision; this claim had been previously denied in a March 1971 rating decision.  The Veteran did not perfect an appeal as to this claim.

4.  Evidence received since the August 2005 rating decision is cumulative or redundant of the evidence of record at the time of that decision and does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for malaria. 

5.  Acne vulgaris with fungal dermatitis and residual acne scars were incurred in service. 


CONCLUSIONS OF LAW

1.  The August 2005 rating decision which denied the Veteran's petition to reopen claim for service connection for acne vulgaris is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1103 (2015). 

2.  The evidence received subsequent to the August 2005 rating decision is new and material to reopen service connection for acne vulgaris.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156 (a), 3.303, 20.1105 (2015).

3.  The August 2005 rating decision which denied the Veteran's petition to reopen claim for service connection for malaria is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1103 (2015). 

4.  The criteria to reopen service connection for malaria have not been met.  
38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156 (a), 3.303, 20.1105 (2015).

5.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for acne vulgaris with fungal dermatitis and residual acne scars have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2016).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim.  Id; see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The RO issued March 2010 and May 2010 preadjudicatory notice to the Veteran which met the VCAA notice requirements and addressed the new and material evidence claims consistent with Kent v. Nicholson, 20 Vet. App. 1 (2006).  In light of the Board's reopening of the claim for service connection for acne vulgaris and the award of service connection the merits, the Board finds that no further discussion of VA's duties to notify and assist is necessary to address this issue. 

The Board is satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  The information and evidence that has been associated with the claims file includes service treatment records, lay statements from the Veteran and lay witnesses, and VA and private treatment records.  The Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claim, and to respond to VA notices.  Although a VA examination was not conducted with respect to the appeal to reopen service connection for malaria, VA is not required to obtain an examination for a claim to reopen a finally decided decision.  38 C.F.R. § 3.159 (c).  Moreover, neither the Veteran nor his representative has argued that VA failed to obtain relevant evidence.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).   For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran. 

New and Material Evidence Law and Analysis

The Board is required to determine whether new and material evidence has been received before it can reopen a claim and readjudicate service connection or other issues on the merits.  See Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996).  

The record shows that service connection for both malaria and a skin condition, to include acne vulgaris, was denied in prior March 1971 and August 2005 rating decisions.  In general, if new and material evidence is presented or secured with respect to a finally adjudicated claim, VA shall reopen and review the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

Evidence is presumed to be credible for the purpose of determining whether the case should be reopened; once the case is reopened, the presumption as to the credibility no longer applies.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence must be both new and material; if the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If the Board determines that the evidence submitted is new and material, it must reopen the case and evaluate the appellant's claim in light of all the evidence. Justus, 3 Vet. App. at 512.

The RO denied service connection for malaria and a skin condition in an unappealed March 1971 rating decision.  In that decision, the RO noted treatment for boils, sebaceous cysts, and acne-form eruptions on the face and back, but found that the condition was not shown on a separation examination.  The RO found that malaria was not shown by the evidence of record.  The Veteran was informed of the decision in a March 1971 notice letter.  The Veteran did not appeal the March 1971 denial of service connection and no relevant medical evidence addressing that issue was received within one year of the March 1971 denial; thus, the decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claims for service connection for malaria and a skin condition was received prior to the expiration of the appeal period stemming from the March 1971 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999). 
   
The Veteran sought to reopen the claims for service connection for malaria and a skin condition in December 2004.  In August 2005, the RO denied reopening service connection for acne vulgaris, claimed as a skin condition, and denied service connection for malaria, finding that evidence submitted was not new and material.  In the August 2005 rating decision, the RO found that the Veteran had medical evidence of old acne vulgaris, but found that the evidence submitted failed to show that the condition was aggravated by military service, and failed to show that the Veteran was diagnosed with a presumptive skin condition based on Agent Orange exposure.  With regard to malaria, the RO found that evidence submitted did not show a diagnosis of active malaria or compensable residuals from this disability.  The Veteran submitted a notice of disagreement to the August 2005 rating decision, but did not submit a timely substantive appeal within 60 days of the issuance of a December 2006 statement of the case.  Because the Veteran did not perfect a timely appeal, the decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The Board has considered the applicability of 38 C.F.R. § 3.156(b) in the instant case, however, such regulation is inapplicable as no evidence pertaining to the Veteran's claims for service connection for malaria and a skin condition was received prior to the expiration of the appeal period stemming from the August 2005 rating decision.  See also Bond, supra; Roebuck , supra; Muehl, supra. 

For these reasons, the Board finds that new and material evidence in this case must tend to establish a nexus between currently diagnosed acne vulgaris and service, and must tend to establish that the Veteran has a currently diagnosed disability related to malaria in service.  

New evidence received subsequent to the August 2005 rating decision, pertinent to the appeal to reopen service connection for acne vulgaris, includes lay statements from the Veteran, his family members, and fellow service members as well as VA and private treatment records.  In detailed statements from the Veteran's brother, sisters, brother-in-law, and wife dated in March 2011 and March 2013, each described the Veteran's skin condition as being present since his return from Vietnam.  The skin condition was described by family members as being present since service and currently.   The Board notes that medical evidence, previously of record, had established a diagnosis of acne vulgaris with fungal dermatitis.  The Board finds that lay statements submitted by the Veteran and his family members tend to establish a nexus between a currently diagnosed skin condition and service.  Accordingly, the Board finds that the low threshold for reopening service connection, identified in Shade, has been met.  Id. at 118.  For these reasons, the Board finds that new and material evidence sufficient to reopen service connection for acne vulgaris has been received, and the claim is reopened.  See 38 C.F.R.          § 3.156.  

New evidence received subsequent to the August 2005 rating decision, pertinent to the appeal to reopen service connection for malaria, includes lay statements from the Veteran, his family members, and fellow service members and VA and private treatment records.  In a March 2011 notice of disagreement, the Veteran described being treated for malaria for one month in service.  A March 2011 statement from J.R., the Veteran's sergeant, and a July 2011 statement from H.S., who also served with the Veteran, describe the onset of the Veteran's malaria in service.  H.S. reported that the Veteran was medevacked to a hospital for treatment and J.R. reported that upon his return, he was weak and had lost 25 pounds due to illness.  Lay statements from the Veteran's family members indicate that they had stopped receiving letters from the Veteran during his hospitalization, later learning that he had been in the hospital due to malaria.  VA and private treatment records do not identify any current treatment for malaria related residuals or any current chronic disability related to malaria, nor has the Veteran identified current disability due to malaria.  

While new lay evidence identifies a diagnosis and treatment for malaria in service, new and material evidence in this case must establish that the Veteran has a currently diagnosed disability related to the in-service diagnosis of malaria.  In the instant case, new evidence submitted, lay and medical, does not tend to identify a currently diagnosed disability or chronic residuals related to malaria in service.  Accordingly, the Board finds that while lay and medical records submitted since the August 2005 rating decision is new, it is not material to reopen service connection for malaria.  

The Veteran contends in lay statements that service connection for malaria should be justified based on his diagnosis in service.  He asserts that the fact that he had malaria in Vietnam is true and should be verified based on lay evidence from fellow service members.  The Board finds that the Veteran is credible in identifying a diagnosis of malaria in service.  However, the RO denied reopening the Veteran's claim in August 2005 based on the absence of a current diagnosis, i.e. a diagnosis of active malaria or compensable residuals from this disability.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See 38 U.S.C.A. § 1110; Degmetich v. Brown, 104 F. 3d 1328 (1997).  Thus, absent evidence that tends to relate to the unestablished fact of a current diagnosis, service connection for malaria is not reopened.  

Therefore, the Board finds that the evidence received since the August 2005 rating decision is cumulative or redundant of the evidence of record at the time of the prior decision and does not raise a reasonable possibility of substantiating the Veteran's claim of service connection for malaria.  Consequently, new and material evidence has not been received to reopen such claim and the Veteran's appeal must be denied. 

Service Connection Law and Analysis for Acne Vulgaris 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); 
see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Acne vulgaris and fungal dermatitis are not "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.303(b) based on chronic in service symptoms and continuous post-service symptoms do not apply in this case.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In Bernard v. Brown, 4 Vet. App. 384, 392 (1993), the Court held that claims to reopen previously and finally denied claims, implicated both the question of whether there is new and material evidence to reopen the claim and the question of whether, upon such reopening, the claimant is entitled to the requested benefits. Therefore, the "matter" over which the Board has jurisdiction under 38 U.S.C.A. 
§ 7104(a) is the claim of entitlement to VA benefits.  As the Board is granting service connection for acne vulgaris, the Board finds no prejudice to the Veteran based on de novo review of the claim.

After reviewing all the lay and medical evidence, the Board finds, resolving all reasonable doubt in the Veteran's favor, that acne vulgaris with fungal dermatitis was incurred in service.  

VA treatment records dated from 2004 to 2010 and a November 2006 private dermatology consult show that the Veteran has a current diagnosis of acne vulgaris with fungal dermatitis, and he has residual scarring due to past excisions of acne cysts.  

Service treatment records show that the Veteran was treated on multiple occasions for skin problems in service.  The Board finds that a history of boils noted on a January 1967 Report of Medical History completed in conjunction with a pre-induction examination is not sufficient to rebut the presumption of soundness with regard to the presence of a chronic skin disability, and the Veteran, in this case, is presumed to be sound at service entrance.  See 38 C.F.R. § 3.304(b).

Service treatment records show that the Veteran was seen for drainage of an abcess on the neck in February 1968.  He was seen for a boil on the left shoulder in July 1968, a boil, also diagnosed as a sebaceous cyst, at the right side of the neck in March 1969, and an acneiform eruption on the face and back in April 1969.   

The record shows that the Veteran continued to receive treatment for acne and acne cysts post-service.  In December 1970 correspondence, Dr. F.M.C. certified that the Veteran was treated by him for cystic acne on the back and neck in August 1969.  A VA treatment report dated in October 1970 shows that the Veteran was admitted due to severe acne vulgaris involving primarily the back, but to a lesser extent, the face.  The Veteran was treated by a dermatologist with both oral and topical antibiotics.  August 1978 private treatment report shows that the Veteran was admitted to Southern General Hospital for the excision of a cyst on the chest.

The Veteran submitted a March 2005 statement, detailing his history of medical treatment for the removal of active cysts and lesions in 1971, 1972, 1976, 1977, 1978, 1987, 1999, and 2003.  

Private treatment records identify surgical removal of skin lesions on the back and neck in January 2000.  A November 2004 VA Agent Orange Examination identified a diagnosis of chronic old acne vulgaris with mild fungal dermatitis of the skin.  Additionally, a physical examination showed that the Veteran had old acne vulgaris scars extensively on the back, chest, neck, and face.  A November 2006 private treatment report identified a diagnosis of chronic acne vulgaris and fungal dermatitis, noting a history of chronic skin lesions with multiple cystic lesions.  

Detailed statements from the Veteran's family members, to include his brother, sisters, brother-in-law, and wife dated in March 2011 and March 2013, describe the Veteran's skin condition as being present since his return from Vietnam, including rashes, cysts, and boils, several of which had to be surgically drained or excised.  The Board finds that the Veteran's family members are competent to identify observable skin symptoms related to the Veteran's diagnosed acne vulgaris, and finds that their statements are credible, and identify the presence of chronic acne vulgaris since service.

The Board finds that the evidence is at least in equipoise on the question of whether currently diagnosed acne vulgaris with fungal dermatitis and residual acne scars were incurred in service.  Service treatment records identify the onset of recurrent sebaceous cysts and acneiform eruptions in service, and such symptoms appeared to be chronic.  Post service private and VA treatment records, dated as early as August 1969 and October 1970-within one year of separation from service identify continued treatment for severe acne vulgaris-suggest that the condition was chronic.  VA and private treatment records and lay evidence from the Veteran and his family members indicate that the Veteran continued to receive treatment for acne vulgaris post-service, while current VA treatment records identify a diagnosis of fungal dermatitis in addition to acne vulgaris and identify the presence of old acne vulgaris scars.  

The Board finds that the Veteran's treatment for acneiform rashes and sebaceous cysts in service and the diagnoses of severe acne vulgaris immediately post-service, when considered with the Veteran's history of continuous treatment for the same symptoms both in service and post-service, shows that the Veteran's acne vulgaris treated in service was chronic and had its onset in service.  The Board also finds that no further evidentiary development in this regard is necessary.  Cf. Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (noting that, because it is not permissible for VA to undertake additional development to obtain evidence against an appellant's case, VA must provide an adequate statement of reasons or bases for its decision to pursue such development where such development could be reasonably construed as obtaining additional evidence for that purpose.). 

Resolving the benefit of the doubt in favor of the Veteran, the Board finds that service connection for acne vulgaris with fungal dermatitis with residual scarring is granted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

New and material evidence having been received, the petition to reopen the claim for service connection for acne vulgaris is granted.

New and material evidence not having been received, the petition to reopen a claim for service connection for malaria is denied.

Service connection for acne vulgaris with fungal dermatitis and residual acne scars is granted.  


REMAND

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159 (c)(4)(i).  The Veteran last underwent a VA examination to determine the nature and severity of his PTSD in July 2010.  A July 2011 VA treatment note reflects the Veteran's reports of visual hallucinations or flashbacks in that he sees Vietnamese people in his yard; such symptoms were not reported in the July 2010 VA examination.  The Veteran's representative argued that the Veteran's symptoms had worsened substantially since his last examination in the October 2016 Informal Hearing Presentation.  As such, in the light of evidence suggesting worsening of the disability since the last VA examination, the Board finds that the Veteran should be afforded a new VA examination to obtain pertinent information to assess the current nature and severity of his service-connected PTSD.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995). 

The Veteran has alleged that his PTSD prevents him from obtaining and maintaining gainful employment.  The Board recognizes that a VA psychologist in a June 2011 opinion found that the Veteran was unemployable due to his PTSD symptoms.  However, other than noting that the Veteran's frame of mind made it difficult for him to socialize or interact with co-workers, the provider failed to provide any rationale for this opinion.  A March 2012 opinion from a VA psychiatrist indicates that the Veteran continued to remain unemployable but contained no rationale or explanation for this opinion.  Therefore, the Board finds that an appropriate VA psychiatrist or psychologist should be requested to render a medical opinion regarding the functional impact the Veteran's service-connected PTSD had on his occupational functioning, to include his employability.

Finally, the AOJ should also obtain updated VA treatment records and associate them with the claims file.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992); VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995) ("...an [agency of original jurisdiction's] failure to consider records which were in VA's possession at the time of the decision, although not actually in the record before the AOJ, may constitute clear and unmistakable error.")



Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records from the VA Medical Center in Fayetteville, North Carolina dated from 2010 to the present.   All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A (b)(2) and 38 C.F.R. § 3.159 (e). 

2.  After all outstanding evidence has been associated with the record, the Veteran should be afforded a VA psychiatric examination with a VA psychiatrist or psychologist to assist in determining the severity of his PTSD.  All indicated studies or testing should be conducted.  

The examiner should identify the nature and severity of all current manifestations of the Veteran's service-connected PTSD.  The examiner should also specifically address the impact the Veteran's PTSD has on his social and occupational functioning, to include his ability to obtain or maintain employment consistent with his education and occupational experience.  In this regard, the examiner is requested to delineate the PTSD symptoms that would negatively impact the Veteran's ability to being gainfully employed.  In offering such opinion, the examiner should not take into consideration factors other than the Veteran's service-connected disabilities (i.e., age or nonservice-connected disabilities).

He or she should discuss those findings in relation to the pertinent evidence of record, particularly the Veteran's previous VA examination conducted in July 2010, and any lay and clinical evidence suggesting that his overall mental health symptoms have subsequently worsened, resulting in more severe occupational and social impairment. 

All opinions expressed should be accompanied by supporting rationale.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States 


Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2016).



______________________________________________
KRISTY L. ZADORA
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


